Citation Nr: 0823215	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  96-51 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee with 
degenerative joint disease and Osgood-Schlatter's disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee with 
degenerative joint disease and Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 through July 
1976, and from December 1976 through October 1993.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Several rating decisions since June 1994 have 
recharacterized the disabilities appealed, but this remains 
an appeal of the initial rating granted in June 1994.

In May 2004, VA informed the veteran that the Veterans Law 
Judge that conducted his June 1999 videoconference hearing 
was no longer employed by the Board.  The veteran was offered 
an opportunity to testify at another hearing, but did not 
respond to the Board's letter.  The Board assumes that due to 
the lack of a response from the veteran, he does not want 
another hearing on the appeal.  Thus, the Board is proceeding 
with the case.


FINDINGS OF FACT

1.  At no time during the course of this appeal has there 
been competent medical evidence of right knee ankylosis, 
cartilage interference, limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or impairment of the 
tibia or fibula.  

2.  At no time during the course of this appeal has there 
been competent medical evidence of left knee ankylosis, 
cartilage interference, limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or impairment of the 
tibia or fibula.  

3.  Throughout the course of this appeal, both competent 
medical evidence and competent lay testimony has established 
that the veteran's right knee has slight lateral instability 
manifested by occasional buckling and giving way.

4.  Throughout the course of this appeal, both competent 
medical evidence and competent lay testimony has established 
that the veteran's left knee has slight lateral instability 
manifested by occasional buckling and giving way.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the right knee with 
degenerative joint disease and Osgood-Schlatter's disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the left knee with 
degenerative joint disease and Osgood-Schlatter's disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).

3.  The criteria for a 10 percent initial rating for slight 
lateral instability of the right knee associated with the 
service-connected patellofemoral syndrome with degenerative 
joint disease and Osgood-Schlatter's disease are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).

4.  The criteria for a 10 percent initial rating for slight 
lateral instability of the left knee associated with the 
service-connected patellofemoral syndrome with degenerative 
joint disease and Osgood-Schlatter's disease are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an initial rating in excess of 10 
percent for his right and left knee disabilities.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder. Fenderson v. West, 12 Vet. 
App. 119 (1999). A disability must be considered in the 
context of the whole recorded history. Id. Consistent with 
the facts found, the ratings may be higher or lower for 
different segments of the time, i.e., the ratings may be 
"staged." Id.

The veteran presently receives a 10 percent rating for his 
right knee disability and 10 percent for his left knee, both 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which 
instructs the rating board to rate arthritis due to trauma, 
substantiated by x-ray findings, as degenerative arthritis.  
DC 5003, the diagnostic code for degenerative arthritis, 
instructs the rating board to rate on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion of the joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is awarded with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating is awarded with x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003.

The rating criteria specific to the knee are found at DC 5256 
through 5263.  The maximum rating for genu recurvatum, as 
well as for symptomatic removal of semilunar cartilage, is 10 
percent, thus there is no basis for an increase for the 
veteran under DC 5259 or 5263.  Increased ratings are 
possible under the remaining knee criteria should the 
competent medical evidence of record establish that the 
severity of the veteran's disabilities more closely 
approximates one of the diagnostic codes described, below.

Under DC 5256, a 30 percent rating is warranted if the 
veteran's knee is ankylosed at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 20 percent rating is also warranted under DC 5258 
if there is evidence of cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint.  Evidence of flexion limited to 30 degrees, or 
extension limited to 15 degrees also warrants a 20 percent 
rating under DC 5260 and 5261.  Malunion of the tibia and 
fibula with moderate knee or ankle disability also warrants a 
20 percent disability rating under DC 5262.

The post-service evidence in this case includes VA treatment 
records, several VA examination reports, a July 1995 RO 
hearing transcript, and a June 1999 Board hearing transcript.

In February 1994, just after his discharge from service, the 
veteran was afforded a VA examination.  He clearly described 
knee pain and periodic swelling.  On physical examination, 
knee extension was normal, left knee flexion was limited to 
118 degrees, and right knee flexion limited to 122 degrees.  
There was no further discussion of the knees other than the 
diagnosis of degenerative joint disease, both knees.  Thus, 
at the time of this examination, there was no basis upon 
which to grant an increased evaluation of either knee 
disability.  A July 1994 outpatient treatment note also 
describes knee pain, but no swelling or limitation of motion.

At his July 1995 RO hearing, the veteran described unstable 
knees that locked causing him to fall when he did things such 
as climb stairs or stand up out of his car.  He reported both 
locking and swelling approximately once per month.  See RO 
hearing transcript at pages 20 to 25.  Following this 
hearing, the RO afforded the veteran a second VA examination.

In October 1995, a VA examiner reported no swelling or 
subluxation, but noted crepitation over both patellae on 
range of motion of the knees, which was measured as "flexion 
extension 0 to 115" bilaterally.  X-ray at that time showed 
early osteoarthritis change and the examiner confirmed the 
diagnosis of degenerative joint disease of the left and right 
knee.  There is no basis for an increase in rating under any 
of the applicable diagnostic codes as of the date of this 
examination.

In June 1999, the veteran testified at a Board hearing that 
both knees swelled, gave out and hyperextended periodically.  
See hearing transcript at page 17.  The Board then remanded 
the knee claims for a new examination.  Treatment records in 
March 2000 show that the veteran continued to complain of 
pain in both knees, worse on the right.  At the May 2000 VA 
examination, the veteran described knee pain, aggravated by 
kneeling, climbing, squatting, excessive bending of the 
knees, standing in excess of 30 minutes and walking more than 
three miles.  The veteran reported no locking, but 
intermittent buckling, approximately two or three times per 
week.  Physical examination revealed normal range of motion, 
bilaterally, with mild tenderness on extreme motion, and no 
instability, swelling, or effusion.  The examiner diagnosed 
bilateral patellofemoral syndrome and degenerative joint 
disease, with Osgood-Schlatter's disease of the right knee.  
X-ray reports associated with this examination show a normal 
right knee, with a minor abnormality noted for the left knee, 
which was reported as "of doubtful significance."  The RO 
deemed the examination report inadequate, because the 
findings were not consistent with the x-rays showing no 
evidence of disease.  See September 2000 deferred rating 
decision.  The VA examiner submitted an addendum opinion in 
September 2000 amending the findings to be bilateral patella 
femoral syndrome.  

The veteran was afforded another VA examination in February 
2001, which further clarified the severity of his bilateral 
knee disability, as well as the diagnosis.  At that time, the 
veteran's condition was described as the same as at the time 
of the May 2000 examination, except that the veteran reported 
intermittent locking of both knees approximately two to three 
times per month.  Range of motion was reported as unchanged, 
although no specific measurements were noted, and the 
diagnosis remained bilateral patellofemoral pain syndrome.  
The Board, in August 2003, remanded the matter for an 
additional examination to clarify the varying diagnoses 
related to the veteran's knees.

In April 2004, the veteran again reported for a VA 
examination of his knees.  At that time, he reported pain in 
his knees with running, but the ability to kneel and squat 
and drive without problems.  He did report flare-ups with 
increased kneeling, squatting, running and climbing.  He also 
described occasional swelling, which lasts twelve hours and 
then disappears.  The veteran reported no difficulty with 
daily living activities.  Physical examination revealed that 
both the right and left knee extension were to 0, and flexion 
to 140, with tenderness, and "a little popping," but no 
increased pain, weakness, fatigability or incoordination with 
repetitive use.  The left knee had a prominent tibial 
tubercle with tenderness over it.  Following this 
examination, the RO increased the rating for each knee to 10 
percent.  See February 2005 rating decision.  The RO noted in 
the rating decision that the range of motion in both knees 
was normal, but that 10 percent was being "assigned for mild 
tenderness and pain with occasional flare-ups with difficulty 
in kneeling, squatting and climbing."

In July 2007, the Board again remanded this matter so that a 
VA examiner could assess whether the residuals of the 
veteran's service connected patellofemoral syndrome of the 
right knee with degenerative joint disease and Osgood-
Schlatter's Disease, and patellofemoral syndrome of the left 
knee with degenerative arthritis, include separate 
disabilities relating to limitation of motion and 
instability.  In August 2007, a VA examiner adequately 
reported on the veteran's disabilities for rating purposes.  
At that time, the veteran reported weakness and stiffness in 
both knees, with swelling approximately two times per month.  
He also stated that both knees give way occasionally, left 
more than right, but that neither locks.  Range of motion was 
measured as follows:  right knee flexion to 123 degrees and 
extension to 0; right knee flexion to 122 degrees and 
extension to 0 degrees.  The examiner reported that there was 
no pain on motion in either knee.  After repetitive movement, 
flexion was unchanged on the right, and 132 on the left.  The 
x-rays at this time showed mild degenerative arthritis in 
both knees.  The overall diagnoses were as follows:  
Patellofemoral syndrome of the right knee with mild 
degenerative arthritis with chronic pain with flare ups with 
recurrent effusions and giving way with limitation of motion; 
and Patellofemoral syndrome of the left knee with mild 
degenerative arthritis and Osgood-Schlatter's Disease with 
chronic pain with flare ups with recurrent effusions and 
giving way with limitation of motion.  The examiner noted 
additional limitation of function due to pain on use, 
fatigue, weakness and lack of endurance, but could not assign 
a degree of limitation without resorting to speculation.

When the body of evidence is examined as a whole, it is 
revealed that at no time during the course of this appeal is 
either knee disability manifested by ankylosis, cartilage 
interference, limitation of flexion to 30 degrees, limitation 
of extension to 15 degrees, or impairment of the tibia or 
fibula.  There is no basis upon which to grant an initial 
rating in excess of 10 percent for either knee based upon the 
limitation of motion rating criteria specific to the knee.  
As such, the 10 percent initial rating for the right and left 
knee under DC 5010 is appropriate.  

The Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98. In this 
case, as discussed above, the present 10 percent rating for 
each knee takes into account the mild tenderness and pain 
with occasional flare-ups experienced by the veteran. As 
such, these parameters do not allow for an increase, because 
they have already been considered in the current rating.  
There is no basis for an increased based on limitation of 
motion.

However, the Board also notes that separate compensable 
disability ratings may be assigned for a knee disorder if 
there is both instability under Diagnostic Code 5257, and 
arthritis which causes limitation of motion under Diagnostic 
Codes 5260 or 5261. See VAOPGCPREC 23-97. Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, a 10 percent rating is warranted 
for recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent 
rating is warranted for severe impairment.  In this case, 
while there is no basis for an increase beyond 10 percent for 
limitation of motion, the evidence dating back to the 
beginning of this claim shows that the veteran experiences 
occasional instability in both knees.  See July 1995 RO 
hearing transcript, June 1999 Board hearing transcript, May 
2000 VA examination report, February 2001 VA examination 
report, and August 2007 VA examination report.  The 
instability was consistently described as occasional giving 
way or buckling.  There is no indication that this was a 
frequent occurrence.  As such, while the veteran's bilateral 
knee instability does not appear to be moderate or severe in 
nature, it is at least slight instability in each knee that 
would cause consistent occasional buckling of the knees ever 
since the inception of this claim more than ten years ago.  
As such, both the right and left knee warrant a 10 percent 
rating under DC 5257 for slight lateral instability.

Duties to Notify and Assist 
VA has a duty to notify and assist the veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the veteran's 
challenge of the initial rating for his knee disabilities. In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required, because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held 
that a claim for an initial disability rating is distinct 
from a claim for increased rating, the notice requirements of 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) are not applicable to the 
claim. Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with regard to entitlement to an increased 
initial rating for the right and left knee disabilities has 
been satisfied.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder. He was 
afforded several VA examinations during the course of his 
claims and all reports are of record. Both RO and Board 
hearings were requested and the transcripts are of record. 

The veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the veteran. A 
remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duty to assist the 
veteran and further development is not warranted.





ORDER

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the right knee with degenerative joint disease 
and Osgood-Schlatter's disease is denied.

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the left knee with degenerative joint disease and 
Osgood-Schlatter's disease is denied.

A separate 10 percent initial evaluation for slight lateral 
instability associated with the patellofemoral syndrome of 
the right knee with degenerative joint disease and Osgood-
Schlatter's disease, is granted, subject to law and 
regulations governing the effective date of an award of 
momentary compensation.

A separate 10 percent initial evaluation for slight lateral 
instability associated with the patellofemoral syndrome of 
the left knee with degenerative joint disease and Osgood-
Schlatter's disease, is granted, subject to law and 
regulations governing the effective date of an award of 
momentary compensation.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


